Exhibit 10.1

 

AMENDMENT NO. 1 TO AGREEMENT

 

This Amendment No. 1 to Agreement (this “Amendment”) is entered into as of
November 19, 2015 by and among the Company, Niihara, and Sarissa in order to
amend the Agreement entered into as of September 11, 2013 (the “Original
Agreement”) among them and TRW as follows:

 

1.                                      Definitions.  Terms not otherwise
defined in this Amendment shall have the meanings attributed to such terms in
the Original Agreement.  References in the Original Agreement to this
“Agreement” mean the Original Agreement as amended by this Amendment and as
further amended from time to time as provided in the Original Agreement.

 

2.                                      Termination of Original Agreement;
Waivers.

 

(a)                                 The Original Agreement is hereby terminated
among the parties, and the parties shall have no further rights or obligations
to each other under the Original Agreement.

 

(b)                                 As a material inducement to each of the
other parties to enter into this Amendment, and without limitation of the other
terms set forth herein, each of the parties hereby irrevocably and
unconditionally (i) waives fully and forever any and all rights (whether known
or unknown) each has ever had, has or may have under the Original Agreement
against each other, and (ii) waives and releases each other fully and forever
from any and all obligations each has ever had, has or may have to the other
under the Original Agreement.

 

3.                                      General Representations, Warranties and
Agreements.

 

(a)                                 Each party warrants and represents to each
of the other parties that such party has not heretofore assigned, subrogated or
transferred to any natural person, firm, partnership, corporation or entity
whatsoever any claim, right or interest under the Original Agreement.  In the
event that any claim, demand, cause of action or suit is made or initiated
against a party to this Amendment because of any such purported prior
assignment, transfer or subrogation of any such claim, right or interest, the
assigning, transferring or subrogating party shall indemnify, defend and hold
harmless the other parties from any such claim, demand, cause of action or suit,
and from any such purported assignment, subrogation or transfer.

 

(b)                                 Each party warrants and represents to each
of the other parties that such party is entering into this Amendment without
duress or undue influence, in good faith and for sufficient consideration, and
that this Amendment is fair, just and reasonable as to such party.  Each party
enters into this Amendment with full knowledge of any and all rights that such
party may have by reason of or in relation to the Original Agreement.

 

(c)                                  Each party warrants and represents to each
of the other parties that this Amendment has been duly and validly authorized by
all requisite corporate or other company action of such party, if applicable,
has been duly and validly executed and delivered by such party, and constitutes
the valid and binding obligation of such party, enforceable against such party
in accordance with its terms.

 

--------------------------------------------------------------------------------


 

4.                                      Confidentiality.  Each party
acknowledges and agrees that the specific terms and conditions of this Amendment
and the related letter agreement of even date between Niihara and Sarissa (the
“Related Agreement”) are and shall remain absolutely confidential, and each
party shall use commercially reasonable efforts not to disclose the terms hereof
and thereof, except as follows: (a) as may be required to satisfy a party’s
obligations to any taxing authorities or other governmental authority; (b) as
required by law, including, without limitation, the federal or state securities
laws and regulations or court order; (c) communications with legal counsel and
tax, business, and other professional advisors, who shall be informed that such
information is confidential and who shall agree to maintain such
confidentiality); (d) as necessary to enforce any provision of this Amendment or
the Related Agreement; and (e) as reasonably necessary in the ordinary course of
their business operations, including (in the case of Sarissa) for customary fund
reporting purposes to the limited partners thereof or other investors therein. 
There shall be no public announcement of this Amendment or the Related
Agreement, except (i) by the Company pursuant to a Form 8-K reviewed in advance
by Sarissa and Niihara, (ii) by the Company by inclusion of this Amendment as an
exhibit to its Current Report on Form 8-K disclosing the entry into this
Amendment or its Annual Report on Form 10-K for the year ending December 31,
2015, (iii), to the extent deemed necessary by Sarissa, by Sarissa pursuant to a
Schedule 13D reviewed in advance by the Company and Niihara, and (iv) by Niihara
pursuant to a Schedule 13D reviewed in advance by the Company and Sarissa.

 

5.                                      No Other Terms.  In entering into this
Amendment and the Related Agreement, it is understood and agreed that the
parties are relying wholly upon their own judgment, belief and knowledge, and
except to the extent expressly stated herein, that they have not been influenced
to any extent whatsoever in making this Amendment or the Related Agreement by
any representations or statements regarding said damages or regarding any other
matter made by the persons, firms, entities or corporations who are hereby
released, or by any person representing the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

/s/ YUTAKA NIIHARA

 

Yutaka Niihara, M.D., M.P.H.

 

 

 

 

 

EMMAUS LIFE SCIENCES, INC.

 

 

 

 

 

By:

/s/ PETER LUDLUM

 

 

Name:

Peter Ludlum

 

 

Title:

Co-Executive Committee

 

 

 

Member and Chief Financial Officer

 

 

 

 

 

SARISSA CAPITAL MANAGEMENT, LP

 

 

 

 

 

By:

/s/ MARK DIPAOLO

 

 

Name:

Mark DiPaolo

 

 

Title:

General Counsel

 

2

--------------------------------------------------------------------------------